257 Ga. 211 (1987)
357 S.E.2d 91
MARTIN et al.
v.
OUTZ et al.
44718.
Supreme Court of Georgia.
Decided June 24, 1987.
Mathis & Coates, Charles A. Mathis, Jr., D. James Jordan, for appellants.
Heard, Leverett, Adams & Jenkins, E. Freeman Leverett, for appellees.
PER CURIAM.
This is a direct appeal from an award to the appellees of attorney fees and expenses of litigation, entered pursuant to OCGA § 9-15-14 (Ga. L. 1986, p. 1591, § 1; effective July 1, 1986), for a frivolous appeal, based on this Court's affirmance without opinion of the order granting summary judgment to the appellees. Martin v. Outz, 256 Ga. XXVII (1987).
Effective July 1, 1986, OCGA § 5-6-35 was amended to require applications to appeal awards of attorney fees or expenses of litigation under OCGA § 9-15-14. OCGA § 5-6-35 (a) (10), Ga. L. 1986, p. 1591, § 2.
This direct appeal is therefore dismissed for failure to comply with the statute.
Appeal dismissed. All the Justices concur.